                                               Case 2:19-cr-00159-RSL Document 96 Filed 02/05/21 Page 1 of 3
WA/WD PTS-
Modification
(01/19)                                                UNITED STATES DISTRICT COURT
                                                                                     for
                                                                Western District of Washington
Thom ps on Paige Modific ation       -
                                                    Report on Defendant Under Pretrial Services Supervision
Date of Report: 02/05/2021
Name of Defendant: Paige Thompson                               Case Number: 2:19CR00159-RSL
Name of Judicial Officer: The Honorable Robert S. Lasnik, United States District Judge
Original Offense: Wire Fraud (Count 1); Computer Fraud and Abuse (Count 2)
Date Supervision Commenced: 11/04/2019

Bond Conditions Imposed:

                                 x   Submit to drug testing, to include urinalysis or hand-held testing devices, as directed by Pretrial
                                     Services. You shall not use, consume, or possess alcohol, any product containing alcohol, or other
                                     intoxicants, including medication, unless prescribed to you by a physician and under the direction of
                                     Pretrial Services. Obtain an alcohol/substance abuse evaluation and follow any treatment
                                     recommendations as directed by Pretrial Services. You shall participate as directed in a program
                                     approved by the probation and pretrial services office for treatment of narcotic addiction, drug
                                     dependency, or substance abuse, which may include testing to determine if the defendant has reverted
                                     to the use of drugs or alcohol.

                                 x   Halfway house placement with release privileges as determined by Pretrial Services. You must comply
                                     with facility rules and are required to make payments towards your subsistence at the halfway house in
                                     an amount determined by the halfway house, but not to exceed 25% of your income and/or the current
                                     daily rate. Pretrial Services will coordinate the defendant’s release with the U.S. Marshals.
                                     (Removed 12/4/2019)

                                 x   Travel is restricted to the Western District of Washington, or as directed by Pretrial Services.

                                 x   The defendant shall participate in the location monitoring program with Active Global Positioning
                                     Satellite technology. The defendant is restricted to his/her residence at all times except for
                                     employment, religious services, medical, legal reasons, or as otherwise approved by the location
                                     monitoring specialist. The defendant shall abide by all program requirements, and must contribute
                                     towards the costs of the services, to the extent financially able, as determined by the location
                                     monitoring specialist. The location monitoring specialist will coordinate the defendant's release
                                     with the U.S. Marshals.

                                 x   Surrender all current and expired passports and travel documents to the court. Do not apply for/obtain a
                                     new passport or travel document from any country without permission of the court. If the surrendered
                                     passport is a foreign passport, it shall be forwarded to Immigration and Customs Enforcement if
                                     defendant is convicted of an offense, unless otherwise ordered by the Court.

                                 x   Maintain residence as directed. Do not change residence without prior approval of Pretrial Services or
                                     as directed by Pretrial Services.


                                 x   You are prohibited from possessing or having access to firearms and dangerous weapons. All firearms
                                     and dangerous weapons must be removed from your residence(s), vehicle(s), and place of employment.
                  Case 2:19-cr-00159-RSL Document 96 Filed 02/05/21 Page 2 of 3

The Honorable Robert S. Lasnik, United States District Judge                                               Page 2
Report on Defendant Under Pretrial Services Supervision                                                  2/5/2021

        This condition operates in conjunction with any restrictions imposed under Title 18, USC 922, and the
        Washington State Revised Code, Chapter 9.41.

    x   Undergo a mental health, psychiatric or psychological evaluation and follow all treatment
        recommendations in that evaluation, as directed by Pretrial Services. You shall take all medications as
        prescribed.

    x   The defendant shall not use, possess or have access to a computer or computer components (functional
        or non-functional), including but not limited to hard drives, external storage devices, keyboards, and
        mouse, at the defendant’s residence, place of employment, private homes, libraries, schools, or other
        public locations, without prior approval of Pretrial Services. In addition, the defendant shall not use,
        possess, or have access to PDA’s, gaming systems, and Internet enabled TV devices, nor access the
        internet through use of a cellular phone device. The defendant shall not access the internet, or private or
        public computer networks, or not have others do so on his/her behalf, without prior approval of Pretrial
        Services. The defendant hereby consents to U.S. Pretrial Services' use of electronic detection devices to
        evaluate the defendant's access to WiFi (wireless fidelity) connections.

    x   Provide Pretrial Services with any requested information regarding your financial status, income
        sources, and investments. Sign a Release of Information form for Credit Bureau Verification if
        requested by Pretrial Services.

    x   Maintain employment, or, if unemployed, actively seek employment as directed by Pretrial Services.

    x   If employed and job duties require and/or have the ability to access computers, you will notify current
        employer of pending charges and obtain prior approval from Pretrial Services. The employer shall sign
        a Third Party Disclosure Form as directed by Pretrial Services.

    x   You must contribute towards the costs of the services required by this bond, to the extent you are
        financially able to do so, as determined by Pretrial Services.

    x   No direct or indirect contact with any existing and/or future witnesses in this case.

    x   Release to and placement at housing to be determined with release privileges as determined by Pretrial
        Services. You must comply with the facility rules. Pretrial Services will coordinate the defendant’s
        release with the U.S. Marshals.

    x   Defendant shall not go near any Amazon or Capital One locations.


                                       PETITIONING THE COURT
6       To modify the conditions of supervision

DELETE:
The defendant shall participate in the location monitoring program with Active Global Positioning Satellite
technology. The defendant is restricted to his/her residence at all times except for employment, religious
services, medical, legal reasons, or as otherwise approved by the location monitoring specialist. The defendant
shall abide by all program requirements, and must contribute towards the costs of the services, to the extent
financially able, as determined by the location monitoring specialist. The location monitoring specialist will
coordinate the defendant's release with the U.S. Marshals.
                 Case 2:19-cr-00159-RSL Document 96 Filed 02/05/21 Page 3 of 3

The Honorable Robert S. Lasnik, United States District Judge                                               Page 3
Report on Defendant Under Pretrial Services Supervision                                                  2/5/2021

ADD:
The defendant shall participate in the location monitoring program with Active Global Positioning Satellite
technology. The defendant shall comply with a curfew as directed by the location monitoring specialist. The
defendant shall abide by all program requirements, and must contribute towards the costs of the services, to the
extent financially able, as determined by the location monitoring specialist.


                                                   CAUSE

On November 4, 2019, Ms. Thompson appeared before Your Honor and was released on an appearance bond
with the above stated conditions. On December 4, 2019, the appearance bond was amended to remove the
special condition for the halfway house placement. Since her release, she has maintained compliance with
location monitoring conditions. However, it had been reported that she was struggling with participating in
mental health treatment. Since her noncompliance was reported to the Court on August 11, 2020, it appears that
her engagement in mental health treatment has increased which has mitigated a risk of non-appearance and
danger to the community or herself. A reduction to curfew will allow her to continue to address her mental
health needs.

I consulted with Assistant United States Attorney Andrew Friedman and Steven Masada, and they concur with
my recommendation. I notified defense counsel, Brian Kemp, who conferred with co-counsel Nancy Tenney,
Mohammad Hamoudi, and Christopher Sanders and they concur with my recommendation.

I respectfully recommend the Court modify the special conditions of bond as indicated above.

I swear under penalty of perjury that the               APPROVED:
foregoing is true and correct.                          Monique D. Neal
                                                        Chief United States Probation and Pretrial Services Officer
Executed on this 5th day of February, 2021.             BY:
A
Jeanie Blodgett                                         Jaymie Parkhurst
United States Probation Officer                         Supervising United States Probation Officer

                     THE COURT FINDS PROBABLE CAUSE AND DIRECTS:
x Modify the Conditions as noted above
  Other




                                                               Robert S. Lasnik, United States District Judge
                                                                    February 5, 2021
                                                                                   Date
